Citation Nr: 9929847	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-07 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals from a spinal tap as a result 
of treatment at a Department of Veterans Affairs (VA) 
facility in January 1979.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating determination of a VA 
Regional Office (RO).


FINDING OF FACT

The claim of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151, is not supported by competent medical evidence that 
the veteran incurred additional disability as the result of 
spinal taps performed at VA medical facilities.


CONCLUSION OF LAW

The claim of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a spinal tap as a result of treatment 
received at a VA medical facility in January 1979 is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA hospital summaries dated in January and February 1979 show 
that the veteran was admitted for psychiatric treatment.  
During his hospitalization the veteran volunteered to 
participate in an experiment of a new medication.  The 
records show that the veteran underwent two spinal taps in 
January 1979.  There is no evidence of complaints of back 
pain following the spinal taps, or any reported complications 
related to the spinal taps.  

VA treatment records dated in September 1994 show that the 
veteran was admitted for psychiatric treatment at which time 
he reported a medical history that included questionable back 
pain.  

VA outpatient treatment records dated in February 1996 show 
that the veteran underwent an annual health screening.  At 
that time, he reported lower back symptoms since 1981.  
During a neurological consultation in November 1996, the 
veteran's past medical history included left L4-5 herniated 
nucleus pulposus times three years and chronic neck pain, 
questionable disc bulge. 

The veteran was accorded a VA brain and spinal cord 
examination in October 1997.  At that time, he reported that 
he had undergone two lumbar punctures in 1979, following the 
second puncture he experienced immediate severe low back pain 
that lasted for several months.  He reported that he has had 
recurring episodes of low back pain that last from three to 
four months and recurring and two months.  He described the 
pain as moderate.  

On examination, the veteran pointed to the lower thoracic 
upper lumbar area as the source of pain.  There was evidence 
of paraspinous muscle spasm.  There was no sciatic notch 
tenderness or tenderness over the spinal cord noted.  Deep 
tendon reflexes were normal.  The veteran's gait was normal.  
He was able to walk on his toes and heels.  Range of motion 
was as follows: flexion was to 90 degrees, extension was to 
15 degrees, right and left flexion was to 25 degrees, and 
right and left rotation was to 70 degrees.  The diagnosis was 
low back pain, more likely than not musculoskeletal.  The 
examiner opined that it was more likely than not that the 
source of pain came from other sources other than the spinal 
tap and more likely than not represents an injury rather than 
an actual event following a lumbar puncture.  He further 
reported that the actual physical damage from the lumbar 
puncture was extremely rare.  He reported that there are 
instances where a nerve is hit in the course of such a 
procedure, however, unusual and even more unusual that any 
residual would persist following the event.  X-rays of the 
lumbosacral spine were entirely within normal limits.  

The veteran was accorded a videoconference hearing before the 
undersigned in August 1999.  At that time, he testified that 
while he was a patient at a VA medical facility he agreed to 
participate in a special experimental program there which 
involved a spinal tap.  He reported that he had two spinal 
taps.  He reported that following the initial spinal he did 
not experience any residuals.  He then reported that an 
intern, wherein the intern injected the needle twice and hit 
his cervical lumbar vertebra and moved the needle around in a 
circular motion trying to find entry into the spinal cord, 
administered the second spinal tap.  The intern withdrew the 
needle and reinserted it again without entry in the spinal 
cord which caused tremendous pain.  The veteran reported the 
second spinal tap was not completed.  He reported treatment 
with medications and exercises because of the pain since the 
spinal tap.  He testified that he believed that the spinal 
tap caused nerve damage in the surrounding regions of the 
lumbar vertebrae.  

Pertinent Law and Regulations

In pertinent part, 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated the requirement of fault contained in 38 C.F.R. § 
3.358(c)(3). The provisions of 38 C.F.R. § 3.358, excluding 
section (c)(3), remained valid.  The United States Supreme 
Court ultimately affirmed this decision.  Brown v. Gardner, 
115 S.Ct. 552 (1994).

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical, or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358 (b),(c).

The amended regulation, 38 C.F.R. § 3.358(c)(3), now 
provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B).  Since the 
veteran's claim was pending at the time of the statutory 
change, he is entitled to application of the version most 
favorable to her. Karnas v. Derwinski, 1 Vet. App. 308 
(1991). claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")has held that a well 
grounded claim under the old provisions of 1151 generally 
requires: (1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.

Similarly, assuming, without deciding, that a continuity-of-
symptomatology analysis would apply in an prior section 1151 
case, the Court has held that a veteran's claim would be well 
grounded if he submitted evidence of each of the following: 
(a) Evidence that a condition was "noted" during his VA 
hospitalization or treatment; (b) evidence showing continuity 
of symptomatology following such hospitalization or 
treatment; and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-hospitalization/treatment symptomatology.  Jones v. 
West, 12 Vet. App. 460, 464 (1999).  A claim made under the 
provisions of 1151 would not be well grounded unless there 
was competent evidence of additional disability as the result 
of VA treatment.  Jimison v. West, No. 98-551 (U.S. Vet. App. 
Oct. 1, 1999).
 

Analysis

In the instant case, the record shows that the veteran 
underwent two spinal taps at a VA hospital in 1979.  The 
record is, however, entirely negative for competent medical 
evidence that the veteran incurred any additional disability 
resulting from training, hospitalization, medical or surgical 
treatment, or examination by VA.  38 U.S.C.A. § 1151.

The veteran contends that his low back pain is the result of 
the second spinal tap performed in January 1979.  However, as 
a lay person he is not competent to offer an opinion as to 
medical causation.  See Kirwin v. Brown, 8 Vet. App. 148 
(1995); Grivois, 6 Vet. App. at 140; Grottveit, 5 Vet. App. 
at 93.  Lay testimony is insufficient to fulfill the burden 
because lay persons generally lack the expertise necessary to 
opine on matters involving medical knowledge.  Kirwin, 8 Vet. 
App. at 152; Grivois, 6 Vet. App. at 140; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

While the veteran is competent to assert he experienced 
immediate pain following the second spinal tap, he is not 
competent to relate the to VA treatment.  In this regard the 
veteran's assertion that the 1979 caused his current back 
disability is not considered competent.  There is no 
competent medical evidence that the treatment performed at a 
VA medical facility in January 1979 or thereafter caused the 
veteran to incur any additional disability.  In fact, the 
only competent evidence of record suggests that the veteran's 
current disability was derived from sources other than the 
spinal tap and more likely than not represents an injury 
rather than an actual event following lumbar puncture.  In 
essence, the Board finds that the veteran has provided no 
competent medical evidence to show that VA hospitalization, 
medical or surgical treatment, resulted in any additional 
disability.  

The Board concludes that the claim of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of spinal tap as 
a result of treatment received at a VA medical facility, 
pursuant to 38 U.S.C.A. § 1151, is not well grounded.

Where claims are not well grounded, VA does not have a 
statutory duty to assist the claimant further in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107.



ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a spinal tap as a result of 
treatment at a VA facility in January 1979 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

